Citation Nr: 1201940	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for claw toe deformity with lesion in the web space plantar aspect of the left fifth toe at the fourth web space, to include a scar (claimed as slit under little toe).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1973 to September 1976.  He has additional service as a member of the Army National Guard from September 1980 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue has been recharacterized as noted on the cover page to better reflect the medical evidence of record and the Veteran's contentions.  

In October 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hallux valgus and hammertoes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Currently diagnosed claw toe deformity with lesion in the web space plantar aspect of the left fifth toe at the fourth web space, to include a scar, was first manifested during active duty service.



CONCLUSION OF LAW

The criteria for service connection for claw toe deformity with lesion in the web space plantar aspect of the left fifth toe at the fourth web space, to include a scar,  have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In relevant part, 38 U.S.C.A. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that his left fifth claw toe deformity first arose during service.

There are no findings, complaints, or diagnosis of any left fifth toe disability during the Veteran's active duty service.

In the post-service period, private treatment records from January 2002 to April 2006 reflect that the Veteran was treated for left fifth toe pain.  X-rays revealed a large curled fifth toe condyle process on the left.  The podiatrist diagnosed claw toe deformity of the left fifth toe, which included a ulcerative type lesion with chronic scar formation.  He determined that the left fifth toe might need surgical intervention, but noted that the Veteran "has done well for a number of years."  

The Veteran has repeatedly alleged that he has continually experienced a left fifth claw toe since service.  There is no reason to question his credibility.  Treatment records after service corroborate these allegations.  Further, there are no negative medical nexus opinions of record.  Based on competent and credible evidence of continuity of symptomatology, the preponderance of the evidence must be found to support the claim.  There is no doubt to be resolved.  Service connection for claw toe deformity with lesion in the web space plantar aspect of the left fifth toe at the fourth web space, to include a scar, is warranted.


ORDER

Service connection for claw toe deformity with lesion in the web space plantar aspect of the left fifth toe at the fourth web space, to include a scar, is granted.



____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


